Case 0:18-cv-62647-BB Document 1 Entered on FLSD Docket 11/01/2018 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


 SURE SPORTS LENDING, LLC,
 A Limited Liability Company,
                                                      Case No. 0:18cv62647
 v.

 JASON PETERS
 ____________________________________/

                                          COMPLAINT

        Plaintiff, SURE SPORTS LENDING, LLC (“Plaintiff” or “SSL”), by and through

 undersigned counsel, hereby sues JASON PETERS (“Defendant” or “PETERS”), and, in support

 thereof, states as follows:

                                            PARTIES

        1.      Plaintiff, SSL, is a Pennsylvania Limited Liability Company duly authorized to

 operate within the state of Florida, with a principal place of business located at 1926 Hollywood

 Blvd., 308, Hollywood, FL 33020.

        2.      Defendant, PETERS, is a citizen of the state of New Jersey, residing at 164 Cedar

 Court, Swedesboro, NJ 08085.

                    NATURE OF ACTION, JURISDICTION, AND VENUE

        3.      This is an action for Breach of Contract.

        4.      This matter is within the jurisdiction of this Court pursuant to 28 U.S.C. §1332(a).

 The parties are diverse, and the amount in controversy exceeds $75,000.00

        5.      Venue is proper in this District pursuant to the contract in dispute, which states,

 “This agreement shall be governed by the laws of the state of Florida,” and the parties “agree that
Case 0:18-cv-62647-BB Document 1 Entered on FLSD Docket 11/01/2018 Page 2 of 5




 the courts of the state of Florida shall be the appropriate venue to resolve all claims arising

 thereto.”

                                 GENERAL ALLEGATIONS

        6.     On February 25, 2016, SSL and PETERS entered into a Fee Agreement (the

 “Agreement”). According to the Agreement, PETERS agreed to pay SSL a fee equal to Four

 Percent (4%) of the gross amount or loan commitment received by PETERS pursuant to

 underwriting services performed by SSL on PETERS’ behalf. A copy of the Agreement is

 attached hereto as Exhibit A.

        7.     At all times relevant, SSL fully performed all terms and conditions required per

 the Agreement, and provided underwriting services to PETERS’ benefit.

        8.     In addition to the fee arrangement offered and accepted by SSL in the execution

 of the Agreement and providing of services thereunder, Section D of the Agreement states:

        As further consideration to SSL, [PETERS] agrees not to obtain financing
        from Lenders or equity participants supplied by SSL, either directly or
        through third parties, without prior express written consent of SSL, for
        period of 36 months from the date of this agreement.

        9.     As a result, during the period beginning February 25, 2016 and ending on

 February 25, 2019 (“Prohibition Period”), PETERS and individuals serving on PETERS’ behalf

 are prohibited from obtaining financing from lenders introduced by SSL.

        10.    Per the underwriting services performed for PETERS, on August 18, 2017, Sure

 SSL attained a loan for PETERS through Cornerstone Capital (the “Cornerstone Capital Loan”).

 As such, Cornerstone Capital qualifies as a “Lender or equity participant supplied by SSL,” and

 PETERS is not allowed to obtain subsequent financing therefrom during the Prohibition Period

 without SSL’s prior written consent.
Case 0:18-cv-62647-BB Document 1 Entered on FLSD Docket 11/01/2018 Page 3 of 5




        11.     On April 20, 2018, PETERS, by and through his business manager, Sam Kumar,

 obtained a loan from Cornerstone Capital in the amount of Four Million, Five Hundred

 Thousand Dollars (USD $4,500,000.00) (“Second Cornerstone Capital Loan”).

        12.     Despite multiple conversations between SSL and PETERS’ business manager,

 Sam Kumar, regarding PETERS’ breach of the Fee Agreement due to attaining the Second

 Cornerstone Capital Loan without written consent, PETERS has failed and/or outright refused to

 remedy the situation.

        13.     On October 17, 2018, SSL delivered a “Demand for Immediate Payment of

 Outstanding Fees” (the “Demand,” attached hereto as Exhibit B) to PETERS, demanding that

 PETERS pay SSL the Four Percent (4%) fee from the Second Cornerstone Capital Loan it would

 have been entitled to receive per the Agreement.

        14.     As of the date hereof, PETERS has failed to comply with the terms provided via

 the Demand. As a result, SSL has been forced to retain undersigned counsel for the purpose of

 asserting its rights under the Agreement.

                              COUNT I – BREACH OF CONTRACT

        15.     Plaintiff hereby incorporates by reference Paragraphs 1-14 of the Complaint as if

 fully set forth herein and further alleges:

        16.     This is a count for breach of contract against PETERS.

        17.     Pursuant to the Fee Agreement, PETERS, individually and through any individual

 acting on his behalf, was barred during the Prohibition Period (February 25, 2016 – February 25,

 2019) from attaining financing from any lenders supplied by SSL without first obtaining SSL’s

 prior written consent.
Case 0:18-cv-62647-BB Document 1 Entered on FLSD Docket 11/01/2018 Page 4 of 5




        18.     Per the Cornerstone Capital Loan facilitated by SSL, Cornerstone Capital

 constitutes a lender supplied by SSL.

        19.     PETERS breached the Agreement by, through his business manager, Sam Kumar,

 obtaining the Second Cornerstone Capital Loan from Cornerstone Capital without first obtaining

 SSL’s prior written consent.

        20.     At all times relevant, PETERS and his business manager, knew and were aware of

 the covenants set forth in the Agreement, including, without limitation, the Prohibition Period set

 forth in Section D thereof.

        21.     The Prohibition Period serves as a material inducement for SSL’s execution of the

 Agreement. SSL provides a unique and specific service through its providing of underwriting

 services, including, without limitation, connecting potential borrowers to clientele that they

 otherwise would not be afforded the opportunity to loan from, and the undercutting of SSL in the

 underwriting process cannot be tolerated or treated lightly.

        22.     PETERS and/or PETERS’ business manager, Sam Kumar, acted with total

 disregard for the Prohibition Period, which is in place to protect SSL from circumvention and/or

 other wrongful acts of misappropriation of its services.

        23.     As a direct and proximate result of PETERS’ breach, SSL has suffered damages

 in the amount One Hundred and Eighty Thousand Dollars (USD $180,000.00), the fee SSL

 would have received had it procured the Second Cornerstone Capital Loan on PETERS’ behalf.

        WHEREFORE, Plaintiff, SURE SPORTS LENDING, LLC, demands judgment in its

 favor and against JASON PETERS in the amount of $180,000.00, together with interest, and

 such other and further relief as may be appropriate under the circumstances.
Case 0:18-cv-62647-BB Document 1 Entered on FLSD Docket 11/01/2018 Page 5 of 5




      November 1, 2018                          Respectfully submitted.

                                                HEITNER LEGAL, P.L.L.C
                                                Attorney for Plaintiff
                                                215 Hendricks Isle
                                                Fort Lauderdale, FL 33301
                                                Phone: 954-558-6999
                                                Fax: 954-927-3333




                                          By:
                                                DARREN A. HEITNER
                                                Florida Bar No.: 85956
                                                Darren@heitnerlegal.com
